United States of America 1 }■ TO WIT Territory of Michigan J
■ IN THE SUPREME COURT OF THE SAID TERRITORY, OF THE TERM OF SEPTEMBER, IN THE YEAR OF OUR LORD, ONE THOUSAND EIGHT HUNDRED AND ELEVEN.
Reuben Attwater Esqr Collector of the customs of the United States of America, in the port and district of Detroit in the said Territory of Michigan, and of all and every the places and creeks to the said port and district belonging, comes before this honorable court this fourth day of November in the year of our Lord, one thousand eight hundred and eleven, by Harris H. Hickman his attorney, and causes this court to understand, and be informed, that he the said Reuben Attwater Collector of the customs of the United States of America, for the port and District of Detroit aforesaid, did on the sixth day of June in the present year of our Lord, one thousand eight hundred and eleven, to wit at Detroit, aforesaid in the custom house District of Detroit aforesaid, and within the jurisdiction of this court, seize, and to *380the use of the United States of America, and of him the said Reuben, arrest, certain goods wares and merchandize the property of some person or persons, to the said Reuben unknown, the said merchandize consisting of a Raft of timber plank scantling &c composed of Fifty four pieces of squared timber, thirty eight pieces of round timber, and about forty one feet of plank and Boards— for that the said Raft of timber and other articles aforesaid, was brought and imported from one of the Dependencies of the British Government, to wit, from His Britanic Majesty’s Province of Upper Canada, since the second day of March in the year of our Lord one thousand seven hundred and ninety nine, into, the District of Detroit aforesaid, in violation of the statute of the United States of America in such case made and provided: By reason whereof and by virtue of the Statute of the United States of America in such case made and provided, the said goods wares and merchandize have become forfeited to the United States of America, and to him the said Reuben, collector of the customs, as aforesaid: Wherefore he the said Reuben prays the advice of the court in the premises, and that the said goods wares and merchandize for the causes aforesaid and others appearing may be condemned by the sentence and decree of this court, as forfeited agreeably to the laws of the United States, and that the same may be disposed of according to Law. Harris Hampden Hickman Atty

(In the handwriting of Harris H. Hickman]